Citation Nr: 1605878	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  12-30 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for leukemia, to include as a result of exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active military service from February 1948 to February 1954 with additional Reserve service.
      
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the Veteran's claims file was subsequent transferred to the RO in Montgomery, Alabama.

The Board notes that, following the issuance of the statement of the case in November 2012, the Veteran did not file a VA Form 9 (Appeal to Board of Veterans' Appeals).  Rather, he submitted a VA Form 9 in August 2011, prior to the November 2012 statement of the case.  However, according to the Veterans Appeals Control and Locator System, the Agency of Original Jurisdiction (AOJ) accepted a later dated November 2012 communication as a substantive appeal.  In this regard, it appears that a November 2012 Report of General Information in which the Veteran reported that he did not receive the statement of the case and requested that such be reissued was accepted as his substantive appeal.  Furthermore, the AOJ took additional action, to include certifying the appeal and scheduling the Veteran for a Board hearing, that led the Veteran to believe such issues were on appeal.  Consequently, the Board has jurisdiction over such issues.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In his August 2011 VA Form 9, the Veteran checked a box indicating that he desired a Board hearing before a Veterans Law Judge sitting at a local VA office.  A Board video-conference hearing was scheduled for November 2015 and notice of this hearing was sent in a September 2015 letter.  The Veteran failed to report to his November 2015 scheduled hearing.  

However, it appears that the September 2015 notice of the hearing was not sent using the most up-to-date address VA had for the Veteran at the time the letter was issued.  Significantly, the September 2015 notice was sent to the address "6813 Somerby Lane" but, in a November 2012 Report of General Information the Veteran notified VA that he did not receive a copy of a November 2012 statement of the case, which was sent to "6813 Somerby Lane," and that his new address was "6800 Somerby Lane."  Significantly, while the September 2015 notice letter sent to "6813 Somerby Lane" was not returned as undeliverable, a subsequent November 2015 letter to the Veteran, also sent to "6813 Somerby Lane," was returned as undeliverable.  Accordingly, as it appears the Veteran may not have received notice of his November 2015 hearing, the Board finds that a remand is necessary in order to schedule the Veteran for his requested Board hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.704 (2015).

Also, while the November 2012 Report of General Information directed the AOJ to reissue the November 2012 statement of the case to the Veteran's new address, it does not appear that such was done.  Therefore, action should be taken in order to provide the Veteran with a copy of the November 2012 statement of the case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Reissue the November 2012 statement of the case to the Veteran at his new address, "6800 Somerby Lane," as noted in the November 2012 Report of General Information.

2. Schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO.  All correspondence regarding the scheduling of such hearing should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

